--------------------------------------------------------------------------------


Exhibit 10.1


February 27, 2004


Dennis A. Dolnick
10033 Venezia Place
Boca Raton, Florida 33428


Re:   Employment


Dear Dennis:


Pursuant to our discussions, please find below the terms and conditions of our
offer of employment to you:


1.
Your corporate title is Chief Financial Officer. As part of this function, you
will also be the Corporate Treasurer. You shall have the duties and
responsibilities usually vested in such capacities, as determined from time to
time by the Board of Directors and President of the Company, and such other
duties and responsibilities as may be assigned to you from time to time by the
Board of Directors and President.
 
 
2.
Your employment commences on March 16, 2004 (“Date of Employment”).
 
 
3.
You will receive an annual salary of $100,000, which will be reviewed on
December 31, 2004 and annually thereafter. You will be paid semi-monthly.
 
 
4.
You will be eligible to earn an annual bonus of 5,000 shares of restricted
common stock of the Company based on meeting certain corporate and individual
goals (“Performance Awards”) pursuant to the 2002 Executive Incentive Plan. The
criteria for these Performance Awards are set by the Compensation Committee of
the Board of Directors during the first 90 days of each calendar year. However,
the Compensation Committee has deferred establishment of the criteria for 2004
to the end of the second quarter. Therefore, you will be eligible to earn the
entire 5,000 shares of restricted common stock for the period beginning on your
Date of Employment to December 31, 2004.
 
 
5.
You will be granted 3,180 incentive stock options (“ISO”) covering the period
beginning from your Date of Employment to December 31, 2004, and 4,000 incentive
stock options annually thereafter, pursuant to and in accordance with one of the
Company’s stock option plans, or any successor plans as the Compensation
Committee of the Board of Directors may designate. The ISO’s shall have an
exercise price equal to one hundred percent (100%) of the fair market value of
Company's common stock as of the date of grant, and, subject to vesting, shall
be exercisable at any time, in whole or in part, within three (3) years of the
date of grant. The ISO’s vest after the end of each calendar year in a number to
be determined by dividing the Company’s common stock price as of the end of any
applicable year into a number equal to 5% of any such year’s Excess Revenues,
rounded to the nearest integer. As used herein, "Excess Revenues" shall mean the
Company’s annual Revenues minus $1 million.
 
 
 
As an example only, if in any year the Revenues are $5 million, and the price of
the Company’s stock at the close of that year is $5.00, then 40,000 Stock
Options to purchase 40,000 shares of the Company shall vest, determined as
follows:
 
 
 
$5 million - $1 million = $4 million (the Excess Revenues)
 
$4 million x 5% of Excess Revenues = $200,000
 
$200,000 / $5.00 = 40,000
 
 
 
Notwithstanding the foregoing, ISO’s that do not vest in any given year are
canceled.
 
 
6.
Company will provide you and your immediate family health insurance and dental
coverage, at the Company expense, beginning as of March 16, 2004.
 
 
7.  
You will receive a car allowance of $600 per month.




    1   

--------------------------------------------------------------------------------

 



8.
You will be entitled to two weeks vacation for your first year and three weeks
each year thereafter. Vacation will be taken at such times as you and the
Company shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by you hereunder.
Notwithstanding the foregoing, as an officer of Company, you are expected to
utilize your vacation time judiciously and so as not to jeopardize the business
of the Company. Unused vacation may not be carried forth to the next calendar
year without prior written consent by the Company, except that no written
consent is required for carrying over a maximum of fourteen days to any
subsequent year. Additionally, you will be entitled to four sick days per year
and two personal days per year.
 
 
9.
You will report directly to the President of the Company.
 
 
10.
The Company shall also provide reasonable reimbursement of your out-of-pocket
expenses incurred in connection with your duties hereunder, which include AICPA
and FICPA dues, and continuing education for maintaining your CPA license, upon
submission of appropriate documentation.
 
 
11.
You shall serve the Company and devote all of your business time, your best
efforts and all your skill and ability in the performance of your duties
hereunder. You shall carry out your duties in a competent and professional
manner, to the reasonable satisfaction of the Board of Directors and President
of the Company, shall work with other executives of the Company and of its
affiliates and generally promote the best interests of the Company and its
customers. You shall not, in any capacity engage in any activity which is, or
may be, contrary to the welfare, interest or benefit of the business now or
hereafter conducted by the Company or any of its affiliates.
 
 
12.
You serve at the will of the Board of Directors. The Company shall at all times
have the right, upon written notice to you, to terminate your employment
hereunder. Upon any termination pursuant to this subsection, Company shall pay
to you any unpaid base salary through the effective date of termination
specified in such notice and Company shall have no further liability hereunder,
other than for reimbursement for reasonable business expenses incurred prior to
the date of termination.
 
 
13.
All notices required or permitted to be given hereunder shall be in writing and
shall be personally delivered by courier, sent by registered or certified mail,
return receipt requested or sent by confirmed facsimile transmission addressed
as set forth herein. Notices delivered, sent by facsimile or sent by overnight
courier shall be deemed given on the date of delivery and notices mailed in
accordance with the foregoing shall be deemed given upon the earlier of receipt
by the addressee, as evidenced by the return receipt thereof, or three (3) days
after deposit in the U.S. mail. Notice shall be sent (i) if to the Company,
addressed to Matthew R. Simring, Esquire, General Counsel, Urecoats Industries
Inc., Quorum Business Center, 718 South Military Trail, Deerfield Beach, Florida
33442, and (ii) if to you, to your address as reflected on the payroll records
of the Company, or to such other address as either party hereto may from time to
time give notice of the other.



Very truly yours,


URECOATS INDUSTRIES INC.
 
ACKNOWLEDGED, AGREED AND ACCEPTED
 
 
 
 
 
 
[sig_adams.jpg] 
 
[sig_dolnick.jpg] 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Michael T. Adams
 
Dennis A. Dolnick
President
 
 




    2   

--------------------------------------------------------------------------------

 

 